32 So. 3d 78 (2009)
A.K., Petitioner,
v.
Anthony P. LaROSE and The University of Tampa, Inc., Respondents.
No. 2D08-5622.
District Court of Appeal of Florida, Second District.
July 24, 2009.
Joseph R. Bryant of Joseph R. Bryant, P.A., Tampa, for Petitioner.
John W. Campbell, Michael D. Malfitano, and David P. Steffen of Constangy, Brooks & Smith, LLC, Tampa, for Respondents.
PER CURIAM.
A.K. seeks certiorari review of the trial court's order denying her motion for contempt. We dismiss the petition.
The order under review arises from the ongoing proceedings more thoroughly described in this court's opinions in case numbers 2D08-1996 and 2D08-3756, issued concurrently with this opinion. In brief, A.K. sought and obtained temporary injunctive relief against the University of Tampa in an initial order by Judge Ralph C. Stoddard. We have affirmed that order in case number 2D08-1996. A.K. then sought to enforce the temporary injunctive order, resulting in a second order by Judge Stoddard which we have reversed in case number 2D08-3756.
While those two appeals were pending, A.K. filed a motion for contempt in the circuit court against the University of Tampa for failing to comply with Judge *79 Stoddard's prior two orders. By that time Judge Martha J. Cook had rotated into the applicable division and had been assigned this case. Judge Cook denied A.K.'s motion for contempt.
Due to our prior reversal of one of the two orders which A.K. sought to enforce by contempt, we conclude that the instant proceeding is moot and that it would be inappropriate to grant certiorari relief. Additionally, we observe that because A.K. may again seek to enforce the remaining order granting temporary injunctive relief on remand, A.K. cannot be found to have sustained the lasting material injury necessary to invoke this court's certiorari jurisdiction. See DeLoach v. Aird, 989 So. 2d 652, 653 (Fla. 2d DCA 2007) (holding that a district court should dismiss a petition for writ of certiorari for lack of jurisdiction if the petitioner is unable to establish she has suffered a material injury that would continue throughout the remainder of trial and could not be corrected on postjudgment appeal). Consequently, we dismiss the petition for writ of certiorari.
Petition dismissed.
CASANUEVA, C.J., and ALTENBERND and DAVIS, JJ., Concur.